Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In the preamble of claim 1, the limitation “A device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to:” is being recited, however, the body of the claim appear to be directed to only the processing circuitry performing the recited steps. The storage in the preamble has no relationship to the functions performed by the processing circuit, and therefore, claim 1 can be interpreted as directed to a single mean claim, therefore, Applicant is recommended to amend the claim in order to make the memory involved with the processing circuitry.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the single radiofrequency (RF) radio structural relationship with the processing circuitry and the memory.
Furthermore, the claim does not specify any function performed by the “single radiofrequency (RF) radio”. 
	Claims 11 and 18 have similar limitations as in claim 2, and they are rejected for similar reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 10 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Sugaya et al. US 20210314940 A1. Hereinafter referred to as Sugaya.
	Regarding claim 1, Sugaya discloses an Access point (claimed device) comprising a controller 951 and memory 852, see figure 22, (Claimed device comprising processing circuitry coupled to storage) the controller being configured to:
receives a signal including information regarding a channel used in an OBSS, and determines a frequency band of a channel used in a BSS on the basis of the information regarding the channel used in the OBSS, (Claimed detect that a primary channel is occupied by a transmission of a first packet by a neighboring station device in an overlapping basic service set (OBSS); detect that a secondary channel is idle) and the AP dynamically changes the frequency band of the channel (a primary channel and a secondary channel) used in the BSS on the basis of the information regarding the channel used in the OBSS. (Claimed select the secondary channel for ). Sugaya further specify, an STA  generates a signal including information regarding the channel used in the OBSS, which is used to determine the frequency band of the channel used in the BSS, and transmits the signal to the AP belonging to the BSS. See paragraph [0048]; the AP dynamically changes the frequency band of the channel (the primary channel and the secondary channel) used in the BSS, making it possible to suppress occurrence of interference between the signal of the BSS and the signal of the OBSS. See paragraph [0049]. Sugaya further specifies the AP is able to set the frequency band of not only the downlink channel but also another channel used in the normal two-way directions or a channel usable also in uplink communication so that it does not overlap with the frequency band of the channel used in the OBSS. Therefore, it is possible to suppress occurrence of interference between the signal of the BSS and the signal of the OBSS not only in the downlink communication but also in the uplink communication. see paragraph [0050]. (Claimed cause to send a second transmission 
Sugaya while specifying the primary channel or secondary channel being used or unused it does not specify a channel is occupied by a packet. However, Sugaya discloses the Access Point interface supports one or more of wireless LAN standards such as (but not limited to) IEEE802.11a, 11b, 11g, 11n, 11ac, and 11ad. See paragraph [0154]. Therefore, it is implicit that the available channel (primary or secondary) in an OBSS or in the BSS are channels that are idle, and are selected for transmitting data packet in accordance with the indicated IEEE802.11  standards.
Regarding claims 8, claim 8 is directed to the device having transceiver configured to transmit and receive wireless signals; Sugaya with reference to figure discloses a wireless communication interface 963, and an antenna 965.
Independent claims 10 and 17 are directed to the same subject matter as in independent claim 1, and are rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya.
Regarding claim 3, Sugaya does not disclose sending a null data packet basic service set color (NDP-BC) prior to sending the second packet. However, sending a null data packet basic service set color (NDP-BC) prior to transmission over an available channel is known in the 802.11 family standards. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider using the known  null data packet basic service set color (NDP-BC) prior to transmission in order to signal the receiving device of the designated forthcoming transmission. 
Claims 12 and 19 have similar limitations and thus are rejected for same reasons.

Allowable Subject Matter
Claims 4-7 would be allowable if rewritten to overcome the objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-16 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 

/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        10/22/2022